DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed electrophotographic member comprising: a base layer, an elastic layer and a surface layer on the elastic layer, in this order in a thickness direction, the surface layer comprising a urethane resin, a perfluoropolyether compound including at least one of repeating structures represented by structural formulae (1) to (4): 
    PNG
    media_image1.png
    365
    444
    media_image1.png
    Greyscale
 
wherein n1 to n4 each represent an integer of 1 or larger, and a polyol compound represented by structural formula (5) 
    PNG
    media_image2.png
    107
    481
    media_image2.png
    Greyscale

 wherein X1 to X6 each independently represent an H atom or a C1 to C12 alkyl, alkenyl or alkynyl group having a straight-chain, branched or cyclic structure, and l5, m5 and n5 are each independently an integer of 0 or larger, and satisfy l5+n5>= 2, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Ferrar et al. (US 2012/0107559) disclose an intermediate transfer member comprising a urethane, a perfluoropolether compound and a polyol compound; Suzuki et al. (US 2020/0310302) disclose an electrophotographic member comprising a urethane resin, an alkylene and/or alkyl group; Wu et al. (US 2012/0049124) disclose an intermediate transfer member with a polyol, a urethane, and a polyol.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW